Citation Nr: 0605925	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-04 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for edema of the right lower extremity, 
secondary to vein harvesting and subsequent wound infection.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had periods of active duty from May 1964 to April 
1968 and from May 1974 to February 1975. 

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  Consistent with the right to a 
hearing is a right to representation at the hearing.  See 
38 C.F.R. § 20.600 (2005).  

In March 2004, the veteran submitted a request for a 
videoconference Board hearing.  Additional evidence has been 
submitted since the issuance of a statement of the case in 
January 2004.  If the additional evidence pertains to the 
issue on appeal, a supplemental statement of the case should 
be issued.  See 38 C.F.R. § 19.31 (2005).  Finally, the 
representative has requested to review the claims folder 
prior to the veteran's scheduled videoconference hearing.  

Accordingly, this matter is REMANDED for the following 
action.  

1.  The RO should review the record, and 
if additional pertinent evidence has been 
added since the January 2004 statement of 
the case, issue a supplemental statement 
of the case.  

2.  Thereafter, the representative should 
be afforded the opportunity to review the 
claims folder in anticipation of the 
upcoming videoconference Board hearing.  

Thereafter, the claim should be returned to the Board.  No 
action on the part of the appellant is necessary.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

